Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 11 October 2022.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  Satoyama (US PG PUB No. 2011/0178988)
As per claim [14,24], a storage system (see FIG 1: 125) coupled to another storage system (see FIG 1: 161) via a network (see FIG 1: 108), the storage system comprising:
a memory and a processor (see FIG 1: 147, 143), wherein the processor is configured to provide a first volume, which is a virtual volume (see FIG 1: 151 and [0102] and also [0450]);
the processor is configured to access a second volume provided by the other storage system (see FIG 1: 163 and [0103]);
the processor is configured to transfer write data to the first volume to the second volume via the network (see [0103]); and
the processor is configured to transfer and write the write data to the second volume in order of writing to the first volume (see [0194]).
As per claim 15, the storage system according to claim 14, 
wherein the processor is configured to store the write data in the memory and to respond to a write request source of the write data (see [0228]).
As per claim 16, the storage system according to claim 15, 
wherein the processor is configured to create a journal including the received write data and metadata and store in the journal volume and respond to a write request to the write request source, and when a journal transfer request is received from the other storage system, to transfer the journal in the order of storing in the journal volume due to the write request (see [0233]).
As per claim 17, the storage system according to claim 14, 
wherein when another work different from the work of writing write data in the first volume is performed, a snapshot of the second volume is obtained and the other work is performed for the snapshot where write data of the work is not written (see [0275]).
As per claim 18, the storage system according to claim 14,
 wherein the processor is configured to store a part of data stored in the second volume in the storage system (see [0273])
As per claim 19, the storage system according to claim 18, 
wherein the write data to be stored in the storage system is write cache stored in the storage system by rewriting according to a write request (see [0542])
As per claim 20, the storage system according to claim 18, 
wherein the write data to be stored in the storage system is read cache read out from the second volume in order to respond to a read request (see [0545])
As per claim 21, the storage system according to claim 14, 
wherein the storage system is an on-premises storage system and the other storage system is a cloud storage system (see [0076]).
As per claim 22, the storage system according to claim 21,
 wherein the other storage system is configured by use of a virtual machine and a storage service (see [0093])
As per claim 23, the storage system according to claim 14, 
wherein the storage system is a cloud storage system and the other storage system is an on-premises storage system (see [0076]).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 8433869: Discloses Journaling with Snapshot Operation .
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137